Effective immediately, the sub-section entitled “Other Accounts” in Appendix C entitled “Portfolio Manager(s)” is hereby restated in its entirety as follows: Other Accounts In addition to the Fund, the Fund’s portfolio manager is named as a portfolio manager of certain other accounts managed or subadvised by MFS or an affiliate, the number and assets of which, as of May 31, 2011, were as follows: Registered Investment Companies* Other Pooled Investment Vehicles Other Accounts Name Number of Accounts Total Assets Number of Accounts Total Assets Number of Accounts Total Assets Jose Luis Garcia 13 $14.4 billion 6 $996.5 million 3 $399.2 million Robert Lau 6 $5.3 billion 7 $587.0 million 3 $959.0 million * Includes the Fund. Advisory fees are not based upon performance of any of the accounts identified in the table above.
